FILE COPY


         RE:   Case No.   15-0069                           DATE:   3/4/2015
         COA #:   12-14-00233-CV        TC#:      3-42087
STYLE:   CLIFFORD   FAIRFAX
    v.   BRAD LIVINGSTON,     ET AL.
      A petition for review was filed today in the above-styled
case.  Respondent may file either a response, or a waiver of
response.  If you file a waiver, the Court will not grant-the
petition without first requesting a response.   (Tex. R. App. P.
53.3)  There is no fee for a response or a waiver.




                               MS.   CATHY   S.    LUSK
                               CLERK,   TWELFTH COURT OF APPEALS
                               1517 WEST FRONT, SUITE 354
                               TYLER, TX  75702